Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000199
                                                      24-APR-2013
                                                      03:09 PM




                         SCPW-13-0000199


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                       MICHAEL C. TIERNEY,

                            Petitioner,


                               vs.


 TED SAKAI, DIRECTOR OF PUBLIC SAFETY FOR THE STATE OF HAWAI'I,

                          Respondent.



                       ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of Michael C. Tierney’s petition for

a writ of mandamus, which was filed on March 18, 2013, and the

documents attached thereto and submitted in support thereof, it

appears that petitioner is not entitled to mandamus relief.     He

fails to demonstrate that respondent owes him a duty to grant him

work furlough and/or provide him gate money upon his release, and

petitioner has alternative means to seek relief.   See Kema v.

Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai'i 109, 111, 929 P.2d 1359, 1361 (1996)

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.

          DATED: Honolulu, Hawai'i, April 24, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2